                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



CHRISTOPHER PIERCE,

                                Petitioner,

            v.                                          CASE NO. 19-3201-SAC

SHANNON MEYER,

                                Respondent.


                            MEMORANDUM AND ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se.

                           Nature of the Petition

      Petitioner challenges his 1993 conviction for aggravated robbery

and kidnapping. The form pleading he submits is left almost entirely

blank. The sole ground for relief appears as Ground Four and reads

“FULLY ENFORCEABLE” (Doc. 1, p. 9). Attachments to the petition allege

that two state district judges are “engaging in a cover up of

[petitioner’s] case” and show that petitioner filed an original habeas
corpus action in the Kansas Supreme Court.1

                                   Discussion

      A state prisoner seeking habeas corpus relief must exhaust

available state court remedies before proceeding in federal court.

See 28 U.S.C. § 2254(b)(1) and Bland v. Sirmons, 459 F.3d 999, 1011

(10th Cir. 2006)(“A state prisoner generally must exhaust available

state-court remedies before a federal court can consider a habeas
corpus petition.”). This requirement “is designed to give the state

1 A review of on-line records maintained for the Kansas appellate courts shows that
the petition is pending under Case No. 121659. See http://tpka-pitss.kscourts.org.
courts a full and fair opportunity to resolve federal constitutional

claims before those claims are presented to the federal courts.”

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

      Because petitioner has a pending action in the Kansas Supreme

Court, the Court notes that he has not yet exhausted available state

court remedies.

      In addition, because this matter is a successive petition for

habeas corpus2, the Court has no jurisdiction to consider it until

petitioner obtains prior authorization from the U.S. Court of Appeals

for the Tenth Circuit. See 28 U.S.C. § 2244(b)(3)(A)(requiring a

petitioner presenting a successive petition for habeas corpus relief

to obtain prior authorization from the appropriate federal court of

appeals).

      Where, as here, a petitioner presents a successive petition

without the prior authorization required by statute, the district

court may consider whether the matter should be transferred to the

court of appeals under 28 U.S.C. § 1631, rather than dismissed, if

the transfer would be in the interest of justice. See In re Cline,
531 F.3d 1249, 1252 (10th Cir. 2008). Because it is apparent that

petitioner has not exhausted state court remedies, the Court concludes

that transfer is not appropriate.

      IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for lack of jurisdiction. No certificate of appealability will issue.

      IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 2) is denied for lack of jurisdiction.




2 See Pierce v. Nelson, 16 Fed. Appx. 979 (10th Cir. 2001)(affirming denial of
consolidated habeas corpus actions).
IT IS SO ORDERED.

DATED:   This 15th day of October, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
